        Case 1:20-cv-04651-SDG Document 70 Filed 11/25/20 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

L. LIN WOOD, JR.,                           )
                                            )
      Plaintiff,                            )    CIVIL ACTION FILE NO.
                                            )    1:20-cv-04651-SDG
v.                                          )
                                            )
BRAD RAFFENSPERGER, in his official )
capacity as Secretary of State of the State )
of Georgia, et al.,                         )
                                            )
      Defendants.                           )
___________________________________ )

 PLAINTIFF’S SECOND AMENDED SUPPLEMENT TO EMERGENCY
MOTION FOR INJUNCTIVE RELIEF AND MEMORANDUM OF LAW IN
 SUPPORT THEREOF TO CORRECT TYPOGRAPHICAL ERRORS IN
           THE RAMSLAND AFFIDAVIT “EXHIBIT Q”

       COMES NOW Plaintiff L. Lin Wood, Jr. (“Plaintiff”), by and through his

undersigned counsel of record, and files this, his Second Amended Supplement to

Emergency Motion for Injunctive Relief and Memorandum of Law in Support

Thereof (the “Motion”) filed on November 18, 2020. Exhibit Q to the Motion

contained certain typographical errors. A true and correct amended copy of the

Affidavit of Russell James Ramsland, Jr. executed and notarized is attached

hereto as Exhibit Q.

                          [signature on following page]
       Case 1:20-cv-04651-SDG Document 70 Filed 11/25/20 Page 2 of 5




     Respectfully submitted this 25th day of November, 2020.

                                    SMITH & LISS, LLC


                                    /s/ Ray S. Smith, III
                                    Ray S. Smith, III
                                    Georgia Bar No. 662555
                                    Counsel for Plaintiff
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
(404) 760-6000
rsmith@smithliss.com




                                      2
       Case 1:20-cv-04651-SDG Document 70 Filed 11/25/20 Page 3 of 5




                     CERTIFICATE OF COMPLIANCE

      The undersigned counsel certifies that the foregoing has been prepared in

Times New Roman (14 point) font, as required by the Court in Local Rule 5.l (B).

      Respectfully submitted this 25th day of November, 2020.



                                     SMITH & LISS, LLC


                                     /s/ Ray S. Smith, III
                                     Ray S. Smith, III
                                     Georgia Bar No. 662555
                                     Counsel for Plaintiff
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
(404) 760-6000
rsmith@smithliss.com
        Case 1:20-cv-04651-SDG Document 70 Filed 11/25/20 Page 4 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day caused the foregoing and all exhibits and

attachments thereto in the above-captioned matter to be filed with the United States

District Court for the Northern District of Georgia, Atlanta Division, via the

Court’s CM-ECF system. I also hereby certify that I caused the foregoing and all

exhibits and attachments thereto to be electronically served via the Court’s CM-

ECF system, addressed as follows:

Adam M. Sparks
Halsey G. Knapp, Jr.
Joyce Gist Lewis
Susan P. Coppedge
KREVOLIN AND HORST, LLC
One Atlantic Center
1201 W. Peachtree Street, NW, Ste. 3250
Atlanta, GA 30309

Marc E. Elias
Amanda R. Callais
Alexi M. Velez
Emily R. Brailey
PERKINS COIE LLP
700 Thirteenth Street NW, Suite 800
Washington, DC 20005

Kevin J. Hamilton
Amanda J. Beane
PERKINS COIE LLP
1201 Third Avenue, Suite 4900
Seattle, Washington 98101
       Case 1:20-cv-04651-SDG Document 70 Filed 11/25/20 Page 5 of 5




Gillian C. Kuhlmann
PERKINS COIE LLP
1888 Century Park East, Suite 1700
Los Angeles, California 90067

Matthew J. Mertens
Georgia Bar No: 870320
PERKINS COIE LLP
1120 NW Couch Street, 10th Floor
Portland, Oregon 97209

      This 25th day of November, 2020.



                                     SMITH & LISS, LLC


                                     /s/ Ray S. Smith, III
                                     Ray S. Smith, III
                                     Georgia Bar No. 662555
                                     Counsel for Plaintiff
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
(404) 760-6000
rsmith@smithliss.com




                                         2
